As filed with the Securities and Exchange Commission on November 10, 2015 Securities Act Registration No. 333-07305 Investment Company Act Registration No. 811-07685 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [Ö] Pre-Effective Amendment No. [] Post-Effective Amendment No. 91 [Ö] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [Ö] Amendment No. 92 FRONTIER FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 400 Skokie Boulevard, Suite 500 Northbrook, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code:(847) 509-9860 William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and Address of Agent for Service) Copies to: Ellen R. Drought Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin53202 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [] on (date) pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [] on (date) pursuant to paragraph (a)(1) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] Explanatory Note: This PEANo.91 hereby incorporates PartsA, B and C from the Fund’s PEANo.90 on FormN-1A filed October 28, 2015.This PEANo.91 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.90. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 91 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Northbrook and State of Illinois on the 10th day of November, 2015. FRONTIER FUNDS, INC. (Registrant) By: /s/ William D. Forsyth III William D. Forsyth III President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 91 to this Registration Statement has been signed below on November 10th, 2015 by the following persons in the capacities indicated. Name Title /s/ William D. Forsyth III William D. Forsyth III President and a Director (principal executive officer) /s/ Elyce D. Dilworth Elyce D. Dilworth Chief Compliance Officer and Treasurer (principal financial officer) /s/ David L. Heald David L. Heald Director* /s/ Steven K. Norgaard Steven K. Norgaard Director* /s/ James M. Snyder James M. Snyder Director* *By:/s/ William D. Forsyth III William D. Forsyth III President Attorney-in-fact pursuant to Power of Attorney filed on October 28, 2013, Post-Effective Amendment No. 83. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
